WR-83,141-01
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                              Transmitted 4/16/2015 11:12:52 AM
                                                                Accepted 4/16/2015 11:26:43 AM
                                                                                   ABEL ACOSTA
                   IN THE COURT OF CRIMINAL            APPEALS                             CLERK

IN RE                                  §             CASE NO. ______________
                                                                     RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
JUSTIN CHISUM                          §                                 4/16/2015
                                                                    ABEL ACOSTA, CLERK
           EMERGENCY MOTION FOR A STAY OF PROCEEDINGS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, Justin Chisum, Relator in the above-styled and numbered

cause, and requests an emergency stay of proceedings. In support of this motion,

Relator would show the Court as follows:

      1.     On April 13, 2015, Relator filed a Motion to Stay Grand Jury

Proceedings pursuant to the dictates of article 46B.004(d) of the Texas Code of

Criminal Procedure.

      2.     On April 15, 2015, the 364th Judicial Court of Lubbock County, Texas,

held a hearing on Relator’s motion and denied the motion from the bench.

      3.     The District Attorney is submitting this case to the Grand Jury in the

morning on April 16, 2015.

      4.     Relator filed his Emergency Petition for a Writ of Mandamus on April

15, 2015.

      5.     This case involves a statute mandating the trial court to take action in a

case. The scope of the statute, however, has yet to be discussed by any court in

Texas. Because this case involves a mandate from the Texas Legislature and is an

issue of first impression, the Court should stay the proceedings to at least allow for
full briefing and proper review of the case. See In re Solis-Gonzalez, No. WR-

82,831-01, 2015 WL 575049 (Tex. Crim. App. Feb. 9, 2015) (staying proceedings

to allow for full briefing on the issues of the case).

      6.     Relator requests a stay of the grand jury proceedings be ordered

pending resolution of Relator’s Emergency Petition for a Writ of Mandamus.



                                       PRAYER


      WHEREFORE, the Relator prays his motion be granted and an emergency

stay of the grand jury proceedings by ordered pending resolution of Relator’s

Petition for a Writ of Mandamus.

                                         Respectfully submitted,


                                         THE LAW OFFICE OF
                                         ALLISON CLAYTON
                                         P.O. Box 64752
                                         Lubbock, Texas 79464-4752
                                         Tel: (806) 773-6889
                                         Fax: (888) 688-4515


                                         By:_________________________________
                                         Allison Clayton
                                         State Bar Number 24059587

                                         Attorney for Justin Chisum
                        CERTIFICATE OF SERVICE

      I certify that on April 16, 2015, a copy of this brief was served on opposing

counsel, Jeffrey S. Ford of the Lubbock County District Attorney’s Office and on

the trial court, the Honorable William Eichman, II, of the 364th District Court of

Lubbock County, Texas, via electronic mail.

                                      _________________________________
                                      Allison Clayton